              Case 2:20-cr-00004-RAJ Document 37 Filed 05/11/20 Page 1 of 2




 1                                                                 The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                        CASE NO. CR20-0004-RAJ
10
                                   Plaintiff,
11
                                                      ORDER VACATING TRIAL DATE
12                                                    AND SETTING STATUS
                           v.
                                                      CONFERENCE
13
14
     WILLIAM L. GALE,
15
                                   Defendant.
16
17
18          Having considered the record and the government’s April 27, 2020, motion, and

19   General Orders 02-20 and 07-20, among others, for the Western District of Washington, the

20   Court FINDS that trial in this case cannot proceed on the currently scheduled date of

21   June 15, 2020. For the reasons detailed in the government’s motion, the ends of justice

22   served by granting a continuance outweigh the best interests of the public and the defendant

23   in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).

24         IT IS THEREFORE ORDERED that the Government’s motion (Dkt. #32) is

25 GRANTED. The trial date of June 15, 2020 is VACATED. The parties shall participate in a
26 status conference on July 24, 2020, at 1:30 p.m. The purpose of the status conference will be
27 discuss a date on which the trial can be scheduled and take place without any potential impact
28 on the health of all participants or the community.

     ORDER VACATING TRIAL DATE
     AND SETTING STATUS CONFERENCE
     United States v. Gale, CR20-0004RAJ- 1
              Case 2:20-cr-00004-RAJ Document 37 Filed 05/11/20 Page 2 of 2




1          IT IS FURTHER ORDERED that the time between the date of the filing of the parties’
2 joint motion and the status hearing of July 24, 2020, shall be excludable time pursuant to 18
3 U.S.C. § 3161.
4          DATED this 11th day of May, 2020.
5
6                                                 A
7                                                 The Honorable Richard A. Jones
8                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER VACATING TRIAL DATE
     AND SETTING STATUS CONFERENCE
     United States v. Gale, CR20-0004RAJ- 2
